Case 1:18-cv-O7445-PAE Document 28 Filed 11/28/18 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

USDC SDNY
F R th h|d DOCUMENT
OX O SC l LP , . `
ArToRNEYs/\T LAW L ELECTROi\ICALLY FlLED
DOC #1__________
101 ParkA\/enue, 17th Fioor DATE Fll,ED: ii"i,.*§ il§.
New York, NY 10178
T: 212.878,7900 F: 212.69240940
Wwvv.io)<roihschi|d_com
Jord'<in B. Kaplan
Direct Dial'. (973) 994-7819
Emai| Addi'ess: jbkap|an@i`oxrothschild,com
November 28, 2018

VIA ECF

The Honorable Paul A. Engelmayer, U.S.D.J.
United States District Court for the

Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New Yorl<, New Yorl< 10007

Re: 'I`ally Display Corp. v. Samsung SDS America, Inc. et al.
Civil Action No. 1:18-cv-07445-PAE

Dear Judge Engclmayer:

We represent defendants Samsung SDS America, lnc. and Starlite Media, LLC
(collectively, “Defendants”) in the above-referenced action. We write pursuant to the Court’s
October 30, 2018 Notice of Initial Pretrial Conference (the “Notice”) and Rule l(E) of Your
Honor’s Individual Rules and Practices to request an adjournment of the December 5, 2018 initial
conference, and to adjourn the deadlines to file the joint submissions that are referenced in the
Notice. No previous request for an adjournment of these dates has been made. Counsel for plaintiff
Tally Display Corp. (“Plaintii"f”) has consented to this request for an adjournment

On October 29, 2018, Defendants filed a motion to partially dismiss Plaintiff"s Complaint.
(See ECF No. 20). Consistent with the response deadlines set by the Court (ECF No. 24), Plaintiff
filed its First Amended Complaint on November 19, 20181. (See ECF No. 25). Defendants
believe, however, that Plaintifi" s First Amended Complaint fails to correct many of the pleading
deficiencies addressed in Defendants’ previously-filed motion to dismiss. Accordingly, in advance
of the December 10, 2018 deadline for Defendants to tile pleadings responsive to the First
Amended Complaint, the parties have scheduled a meet-and-confer telephone conference for
November 29, 2018 and hope to resolve many of these issues without the need for judicial

interventionl

 

' On the same date, Plaintifi’ also attempted to filed a Second Amended Complaint (See ECF No. 26). That Second
Amended Complaint, however, was rejected by the Clei'k of the Court because leave to file a Second Amended

Complaint was not granted

A |"ennsy|vania Limiied liability Parlnersl)ip

Ca|ifornia Co|orado Connecticut De|aware Disirict of Coiumbia F|orida illinois
ACTIVEW%WO'l\glirYriéddi/azg/l 8Nevada i\ievv Jersey i\|evv York Pennsy|vania Te><as Washington

-Case 1:18-cv-O7445-PAE Document 28 Filed 11/28/18 Page 2 of 2

FOX ROU"iSd'ii|dLl_P

AT|`ORNEVS N' lAW

The Honorable Paul A. Engelmayer, U.S.D.J.
November 28, 2018
Page 2

In light ofthe December 10, 2018 deadline to file responsive pleadings and the parties'
ongoing attempts to resolve the pleading issues identified by Defendants without the need for
judicial intervention, we respectfully request that the Court adjourn the December 5, 2018 initial
conference and adjust the deadlines forjoint submissions accordingly.

As always, we thank the Court for its time and attention to this matter. Should the Court
require anything further from Defendants, please do not hesitate to have Your Honor's chambers
reach out to the undersigned directly.

3

 

cc: Counsel of Record (vl`a ECF)

H/zz’ /i 17
Granted. The December 5, 2018 initial pretrial conference is hereby adjourned to January 9, 2019 at 9:30 a.m.
The parties' joint letter and proposed case management plan are due Thursday, January 3, 2019.

SO ORDERED.

twa Ga/iw

PAUL A. ENG'ELMAYER'
United States District Judge

ACTIVE\79679076. v l-l l/28/18

